Case 3:18-cv-01023-MPS Document 170-3 Filed 07/16/20 Page 1 of 3




                 EXHIBIT 3
       Case 3:18-cv-01023-MPS Document 170-3 Filed 07/16/20 Page 2 of 3




                                                                                           JHerring@robinsonbradshaw.com
July 14, 2020                                                                                     704.377.8385 : Direct Phone
                                                                                                    704.373.3985 : Direct Fax
VIA EMAIL (info@fundfinancepartners.com) AND
FEDERAL EXPRESS

Fund Finance Partners
Attention: Legal
325 N. LaSalle, Suite 450
Chicago, IL 60654

Fund Finance Partners
Attention: Legal
615 South College St., 10th Floor
Charlotte, NC 28202

       RE: Richard Wheelahan

To Whom it May Concern:

         Our firm represents Capitala Advisors Corp. (“Capitala”). Capitala was recently advised
that its former employee and your employee and co-founder, Richard Wheelahan, has been
engaging in activities that violate his obligations to Capitala. We write to inform you that Mr.
Wheelahan is a party to a written Separation Agreement and Release (the “Separation
Agreement”) with Capitala that, among other obligations, prohibits him from disclosing or using
any of Capitala’s confidential information, from disparaging Capitala, and from making any
statements that disrupt, impair, or adversely affect Capitala or its affiliates.

        On behalf of Capitala, we are hereby informing you that we have demanded in writing to
Mr. Wheelahan that he fulfill his obligations to Capitala. In particular, we have demanded that
Mr. Wheelahan immediately refrain from any further disclosure or use of Capitala’s confidential
information and from making any further disparaging statements about Capitala and/or any
other statements that disrupt, impair, or adversely affect the reputation, business interests, or
profitability of any Capitala and its related entities.

        In addition, on behalf of Capitala, we hereby demand that Fund Finance Partners not
interfere with Capitala’s Separation Agreement with Mr. Wheelahan. In the event that Fund
Finance Partners interferes with that agreement, Capitala will have no choice other than to take
appropriate legal action against Fund Finance Partners to protect its business interests under
the Separation Agreement.

       Thank you for your immediate attention to this matter.




                                                      ROBINSON, BRADSHAW & HINSON, P.A. : robinsonbradshaw.com
                                           Charlotte Office : 101 N. Tryon St., Ste. 1900, Charlotte, NC 28246 : 704.377.2536
        Case 3:18-cv-01023-MPS Document 170-3 Filed 07/16/20 Page 3 of 3
Fund Finance Partners
July 14, 2020
Page 2


Sincerely,

ROBINSON, BRADSHAW & HINSON, P.A.




John M. Herring

JMH/jdr
cc: Joe Alala, III
